DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s election without traverse of Group I (claims 1-4, 6, 8-9, 11,  in the reply filed on 12/13/2021 is acknowledged. Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.
Claims 29 and 35 have been canceled.
Claims 1-4, 6, 8-9, 11, 13, and 15-23 are pending. Claims 1-4, 6, 8-9, 11, 13, and 15-17 are under examination.
Priority
	This application claims priority from U.S. provisional application 62750083, filed 10/24/2018, which is acknowledged.
Information Disclosure Statement
	Applicant’s IDS submitted 6/7/2021 has been acknowledged and considered. A signed copy is attached hereto.
Specification
	The disclosure is objected to because of the following informalities:
	Paragraphs [0005], [0008], [0014], and [0018] recite the term “dafrafenib”. The term should be amended to recite “dabrafenib”.


Claim Objections
	Claim 11 objected to because of the following informalities:  Claim 11 The term should be amended to recite “dabrafenib”. 
	 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 11, 13, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson (Asia-Pacific Journal of Clinical Oncology 2016; 12(Suppl. 7): 5–12., published December 2016) as evidenced by NCT01584648 (Clinical trial, NCT01584648, 8/31/2017 version).
	In regards to claims 1, 8-9, and 16-17, Atkinson teaches a method of treating BRAF-mutant metastatic melanoma in a subject comprising administering dabrafenib and trametinib (Page 5, Abstract).
	In regards to claim 2, Atkinson teaches the BRAF mutation is a V600E mutation (Page 6, Column 1, 1st full paragraph).
	In regards to claim 11 and 13, Atkinson teaches that the standard dose for dabrafenib and trametinib is 150 mg and 2 mg, respectively (Page 7, “Pyrexia Syndrome”).
	In regards to claim 1, Atkinson further teaches this combination is associated with an increase in other toxicities, particularly drug-related pyrexia and further teaches adding a corticosteroid, such as 
	The study referred to in Atkinson is COMBI-d (NCT01584648).
	In regards to claim 2, as evidenced by NCT01584648, 111 patients that were treated with dabrafenib and trametinib were male (“Study Results”, “Baseline Characteristics”, “Sex: Female, Male”).
	Thus, in regards to claim 4, Atkinson teaches a method of treating BRAF-mutant metastatic melanoma in a subject comprising administering dabrafenib and trametinib, further comprising administering a corticosteroid such as prednisone, which is an AR antagonist as evidenced by instant claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-9, 11, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT01584648 (Clinical trial, NCT01584648, 8/31/2017 version) further in view of Morvillo (Melanoma Res. 2002 Dec;12(6):529-38., published December 2002), as evidenced by Long (Ann Oncol. 2017 Jul 1;28(7):1631-1639., published 7/1/2017).
	In regards to claims 1, 3, 8-9, and 16-17, NCT01584648 teaches a method of treating subjects with Metastatic (Stage IV) BRAF V600E/K Mutation-positive Cutaneous Melanoma with the Combination of the BRAF Inhibitor, Dabrafenib and the MEK Inhibitor, Trametinib (Study Identification, Official Title).
	In regards to claim 2, NCT01584648 teaches 111 patients that were treated with dabrafenib and trametinib were male (“Study Results”, “Baseline Characteristics”, “Sex: Female, Male”).
	In regards to claims 11 and 13, NCT01584648 teaches the subjects received dabrafenib at a dose of 150 mg twice daily plus trametinib at a dose of 2 mg once daily (Arms and Interventions).
	As evidenced by Long, COMBI-d (NCT01584648) demonstrated improved progression-free survival (PFS) and overall survival (OS) with combination dabrafenib and trametinib versus dabrafenib monotherapy in BRAF V600E/K-mutant metastatic melanoma (Page 1631, Background).
	NCT01584648 does not teach that an AR antagonist was administered to the subject.
	This deficiency is made up for by Morillo.
	Morvillo teaches that from their investigation of two human melanoma cell lines, IIB-MEL-LES and IIB-MEL-IAN, as well as in biopsies from human metastatic melanoma, every specimen of melanoma metastases tested for the presence of ARs was deeply stained, and in the majority the intensity of the staining was high. Several hormones and anti-hormones were tested for their ability to affect cell proliferation. In both cell lines, testosterone, dihydrotesterone, oestradiol and progesterone significantly stimulated cell proliferation, and this was reversed by hydroxyflutamide, bicalutamide or tamoxifen (Abstract). Hydroxyflutamide and bicalutamide are AR antagonists, as evidenced by paragraph [0047] of the Instant Specification.

NCT01584648 to further comprise administering an AR antagonist such as hydroxyflutamide and bicalutamide, as taught by Morvillo, which would meet the limitations of claims 1 and 4. One of ordinary skill in the arts would have been motivated to do so, with a reasonable expectation of success, as Morillo teaches human metastatic melanomas express ARs, and further cell proliferation, stimulated by hormones, is inhibited by the addition of an AR antagonist.
	Thus the modified method of NCT01584648 and Morvillo, would meet the limitations of claim 1-4, 8-9, 11, 13, and 16-17.

Claims 1-4, 6, 8-9, 11, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauschild (N Engl J Med 2017; 377:1813-1823., published 11/9/2017) further in view of Morvillo (Melanoma Res. 2002 Dec;12(6):529-38., published December 2002).
	In regards to claim 1, 3, 6, 8-9, 11, 13, and 16, Hauschild teaches a double-blind, placebo-controlled, phase 3 trial, where 870 patients with completely resected, stage III melanoma with BRAF V600E or V600K mutations received oral dabrafenib at a dose of 150 mg twice daily plus trametinib at a dose of 2 mg once daily. Adjuvant use of combination therapy with dabrafenib plus trametinib resulted in a significantly lower risk of recurrence in patients with stage III melanoma with BRAF V600E or V600K mutations than the adjuvant use of placebo and was not associated with new toxic effects (Page 1813, Conclusions).
	In regards to claim 2, Hauschild teaches 195 patients that were treated with dabrafenib and trametinib were male (Page 1816, Table 1).
	Hauschild does not teach that an AR antagonist was administered to the subject.
	This deficiency is made up for by Morvillo.

	It would be obvious to one of ordinary skill in the arts to modify the method of 
Hauschild to further comprise administering an AR antagonist, as taught by Morvillo, which would meet the limitations of claims 1 and 4. One of ordinary skill in the arts would have been motivated to do so, with a reasonable expectation of success, as Morillo teaches human metastatic melanomas express ARs, and further cell proliferation stimulated by hormones is inhibited by the addition of an AR antagonist.
	Thus the modified method of Hauschild and Morvillo, would meet the limitations of claim 1-4, 6, 8-9, 11, 13, and 16.

Claims 1-4, 8-9, 11, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT01584648 (Clinical trial, NCT01584648, 8/31/2017 version) further in view of Morvillo (Melanoma Res. 2002 Dec;12(6):529-38., published December 2002), Penson (Journal of Clinical Oncology 2016 34:18, 2098-2106., published 1/25/2016), and Ornstein (Journal of Clinical Oncology 36, no. 6_suppl (February 20, 2018) 88-88., published 2/26/2018).
	In regards to claims 1-4, 8-9, 11, 13, and 16-17, the teachings of NCT01584648 and Morvillo are discussed supra.
	NCT01584648 and Morvillo do not teach the AR antagonist is enzalutamide.

	These deficiencies are made up for by Penson and Ornstein.
	Penson teaches enzalutamide, an AR antagonist as evidenced by instant claim 4, is known tosignificantly reduce risk of cancer progression or death compared with bicalutamide, another AR antagonist as evidenced by instant claim 4, in human patients with nonmetastatic or metastatic cancer (CRPC) (Page 2098, Conclusion).
	Ornstein teaches treating human patients with adjuvant enzalutamide cancer following radical surgeryis safe and relatively well-tolerated (Conclusions).
	It would be obvious to one of ordinary skill in the art to modify the method above to use specifically enzalutamide, instead of bicalutamide. One of ordinary skill in the arts would have been motivated to do so, with a reasonable expectation of success, as Penson teaches enzalutamide is significantly more effective than bicalutamide in treating human patients with nonmetastatic or metastatic cancer.
	It would be obvious to one of ordinary skill in the art to further modify the modified method above, to further comprise wherein the enzalutamide is administered as an adjuvant therapy. One of ordinary skill in the arts would have been motivated to do so, with a reasonable expectation of success, as Ornstein teaches that enzalutamide as an adjuvant therapy after surgical resection is well tolerated in treatments of cancer.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643     

/HONG SANG/Primary Examiner, Art Unit 1643